Luke, J.
The case is here upon the single assignment of error that the evidence does not authorize the verdict. The defendant was charged with a violation of the prohibition statute. The evidence is abundant that he possessed corn liquor, and sold corn liquor. There was some conflict in the evidence, but the jury; after being properly instructed by the court, did not believe the evidence for the defendant. There being ample evidence to support the verdict, and the trial judge having approved the verdict, this court is powerless to interfere. It was not error to overrule the motion for a new trial.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.